DETAILED ACTION
	This Office Action is in response to the Amendment filed 29 June 2022. Claim(s) 1, 3, 5-14 are currently pending. The Examiner acknowledges the amendments to claim(s) 1, 7, 11, and cancelled claims 2 and 4.

		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trabucco et al. (US 2009/0276057A1, “Trabucco”).
Regarding claim(s) 7, Trabucco discloses an intraperitoneal insertion member including a mesh (10; [0018]) that is capable of being used to repair an inguinal-hernia and a cover material (12). The mesh has a surface with a tack that faces the cover material [0049]. The cover material superposes on and covers an entirety of an external surface of the mesh [Fig. 1]. The cover material has a smooth surface on an external side, wherein the cover is solid and planar and formed from a flat sheet. It is noted that the term “smooth” is defined as having an even and regular surface free from perceptible projections, lumps or indentations (Oxford Languages). 
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herweck et al. (US 2008/0109017A1, “Herweck”).
Regarding claim(s) 7, Herweck discloses an intraperitoneal insertion member including a mesh (40; [0109]) that is capable of being used to repair an inguinal-hernia and a cover material (10). The cover material superposes on and covers an entirety of an external surface of the mesh [Fig. 5A]. The cover material has a smooth surface on an external side, wherein the cover is solid and planar and formed from a flat sheet. It is noted that the term “smooth” is defined as having an even and regular surface free from perceptible projections, lumps or indentations (Oxford Languages). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePage, JR et al. (US 2013/0331868A1, “LePage”) in view of Roeber (US 2007/0299538A1).  
Regarding claim(s) 1, 7 and 11-13, LePage discloses an intraperitoneal insertion member consisting of an inguinal-hernia repair mesh (40; Fig. 11) that is folded or rolled into an elongated shape [0062-0063] and a cover material (32). The cover material superposes on and covers an entirety of an external surface of the mesh which includes 55%, 60%, 80% or more of an external surface of the mesh (Fig. 11). The cover material has a smooth surface (68) on an external side, wherein the cover is solid and planar and formed from a flat sheet (Fig. 11). It is noted that the term “superpose” is defined as to place over or above whether in or not in contact (merriam-webster).The mesh and cover material are capable of being inserted into an abdominal cavity [0064]. However, LePage does not disclose that the mesh has a surface with a tack that faces the cover material.
In the same field of endeavor, hernia repair mesh, Roeber teaches an intraperitoneal insertion member consisting of an inguinal-hernia repair mesh (1) that is capable of being folded or rolled into an elongated shape [0068] and a cover material (12) that is capable of being removed after inserting the mesh into an abdominal cavity [0061]. The mesh has a surface with a tack that faces the cover material [0049]. The cover material has a smooth surface on an external side, wherein the cover is solid and planar and formed from a flat sheet of film [0059, 0069]. It is noted that the term “smooth” is defined as having an even and regular surface free from perceptible projections, lumps or indentations (Oxford Languages). The mesh and cover material are capable of being inserted into an abdominal cavity [0062]. LePage discloses that the mesh and cover may be removable detachable or separable via use of adhesive features [0040-0042]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the bond between the mesh of LePage with a surface having a tack that faces the cover material, as taught by Roeber, as this modification involves the simple substitution of one bond with another for the predictable result of having a removable layer.
Regarding claim 3, the combination of LePage and Roeber disclose that the cover material is a resin sheet, wherein the sheet is formed of polycarbonate [0069; Roeber].  
Regarding claim 5, the combination of LePage and Roeber discloses a housing body (deployment device; [0063]) and the intraperitoneal insertion member of claim 1, wherein the member is housed within the housing body (LePage). 
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePage in view of Roeber, as applied to claim 1 above, and further in view of Sheetrit et al. (US 2010/0076464, “Sheetrit”), in view of Oates, II et al. (US 2014/0221917, “Oates”).
Regarding claim 5 and 6, the combination of LePage and Roeber discloses the invention essentially as claimed as discussed above regarding claim 1 including an intraperitoneal insertion member.  However, the combination of LePage and Roeber does not disclose an intraperitoneal insertion member housing body comprising a partition wall that is breakable, and houses a saline solution.
Sheetrit, in the same art of mesh devices, teaches a kit (Para. [0134] comprising an implant member (Para. [0134], lines 1-3, kit includes implant) wherein the intraperitoneal-insertion-member housing body comprises a partition wall inside thereof (Para. [0134], lines 6-8, saline solution can be held in a syringe, therefore syringe is partition between saline and implant) and houses a saline solution in a state of being isolated by the partition wall (Para. [0134], lines 6-8, re-hydration solution can be saline which is housed in syringe therefore isolated from implant by partition walls of syringe, and wherein the partition wall is breakable with an external force (syringe of Para. [0134] is capable of being broken open by a user). Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of LePage and Roeber to include a kit comprising a mesh device and a saline solution as taught by Sheetrit in order to allow the physician to be provided with all devices and instructions from one source before the procedure (Para. [0134]).
The combination of LePage and Roeber discloses the invention essentially as claimed as discussed above including the components of a mesh device, a saline solution, and a partition wall around a saline solution.  However, the combination of LePage and Roeber does not disclose that these items are housed together.
Oates, reasonably pertinent to the problem in that it provides a solution for combining the various parts of a kit, teaches a kit housed in a housing body (Para. [0181], members of the kit are packaged together, packaging is housing body). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of LePage, Roeber, and Sheetrit to be packaged in a housing body, as taught by Oates, in order to allow the kit to be packaged together for shipping (Para. [0181]).
Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePage in view of Roeber, as applied to claims 1 and 11, and further in view of Farnsworth (US 2004/0019360A1) in view of Blackburn (US 2015/0250576A1, “Blackburn”). 
Regarding claims 8 and 14, the combination of LePage and Roeber disclose preparing an intraperitoneal insertion member as disclosed in claims 1 and 11 above, but do not disclose forming a skin incision in an abdomen, placing the intraperitoneal insertion member in an abdominal cavity through the skin incision, taking out the cover material from the abdominal cavity through the skin incision, spreading the mesh in the abdominal cavity. 
In the same art of endeavor, hernia meshes, Farnsworth teaches a surgical method for inguinal hernia (Fig. 4A-4F) comprising: preparing an intraperitoneal insertion member, placing the intraperitoneal insertion member in a surgical site [0014], the insertion member is delivered at surgical site and unrolls, taking out the cover material from the surgical site [0015], cover is removed from mesh and removed from surgical site, and spreading the mesh in the surgical site, where in the mesh is secured [0014]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of LePage and Roeber to be used in an abdominal cavity of a patient, using the member, as taught by the combination of Farnsworth, in order to treat an abdominal wall defect [0014-0015].
In the same art of endeavor, hernia meshes, Blackburn teaches forming a skin incision in the abdomen of a body [0042], and passing an intraperitoneal insertion member, as described above in claims 1 and 11, through a skin incision into the abdominal cavity [0042]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of LePage, Roeber, Farnsworth to be used in an abdominal cavity of a patient, using the member, as taught by Blackburn, in order to treat an abdominal wall defect [0042].
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePage in view of Roeber, Farnsworth, and Blackburn, as applied to claim 8 above, and further in view of Montanari (US 2012/0197415A1). 
Regarding claim 9, the combination of LePage, Roeber, Farnsworth, and Blackburn discloses the invention essentially as claimed as discussed above in claim 8 including forming a skin incision but does not disclose that the incision is formed as a result of an access port being pierced and then extracted.    
Montanari, in the same art of hernia repairs, teaches a skin incision is formed as a result of an access port being pierced and then extracted [0014], wherein a small incision is made by passing a trocar. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Farnsworth, Roeber and Blackburn LePage, Roeber, Farnsworth, and Blackburn to include forming a skin incision via an access port, as taught by Montanari, in order to minimize the size of the incision for the patient [0004-0005].
Regarding claim 10, the combination of LePage, Roeber, Farnsworth, Blackburn and Montanari discloses the invention essentially as claimed as discussed above in claims 8 and 9, including an access port ranging between 5 mm to 15 mm (Montanari; [0005]). However, the combination of LePage, Roeber, Farnsworth, Blackburn and Montanari does not explicitly disclose the inner diameter of the access port is less than 10 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the access port of the combination of LePage, Roeber, Farnsworth, Blackburn and Montanari from between 5 mm to 15 mm to less than 10 mm as applicant appears to have placed no criticality of the claimed range (see pg. 7, lines 4-5, indicating the diameter “may” be less than 10 mm) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eldridge et al. (US 6,120,539) discloses a repair mesh with a cover.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771